DETAILED ACTION
	Claims 1-10, 12, 14-21, and 32 are pending.  Of these, claims 7-10, 12, and 15-21 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-6, 14, and 32 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
  Status of the Rejections
The 102 rejection is withdrawn in view of the amendment.
The 103 rejection over Jacob in view of Venkatesh is revised and expanded to include additional claims in view of the amendment, and the remaining 103 rejections are withdrawn in view of the amendment and replaced with new rejections over different combinations of references already of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 14, and 32 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) in view of Venkatesh et al. (US Pat. Pub. 2012/0282335).
As to claims 1-2, 4, 14, and 32, Jacob discloses a pharmaceutical composition comprising atropine sulfate and at least one excipient, wherein the composition may be formulated for release in the buccal or sublingual area (paragraph 95 and claims 1, 18, 
Regarding claims 5-6. Jacob further discloses that the composition may comprise pH buffering agents (paragraph 112), and further may comprise microcrystalline cellulose as a diluent (“filler”)(paragraph 106), magnesium stearate as a lubricant (paragraph 96), hydroxypropylcellulose as a binder (paragraph 107), and sodium lauryl sulfate (a synonym of “sodium dodecyl sulfate” of claim 3) as a permeation enhancer (paragraph 116).   
As to claims 1-2, 4, 14, and 32, although Jacob disclosed that the composition may comprise HPMC as discussed above, and which the skilled artisan would have recognized as being a superdisintegrant, Jacob does not further expressly disclose that the composition is configured to fully disintegrate in less than one minute in the mouth as recited by claims 1, 4, and 32, nor that the HPC is a low substituted HPC as recited by claim 4.   Nor does Jacob expressly teach the method steps of forming the composition that are required by product by process claim 14.  
Venkatesh discloses orally rapidly disintegrating tablets comprising a superdisintegrant such as low substituted hydroxypropyl cellulose (Title, Abstract, and claims 1 and 4 of Venkatesh).  The tablets exhibit rapid disintegration in the buccal cavity within 60 seconds (paragraph 46).  
As to claims 1-2, 4, 14, and 32, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the 
 Regarding claim 14, this claim is in the form of a product by process claim, and as such, its patentability is determined by the structure produced by the process and not by the recited steps of the process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The Patent Office bears a lesser burden of proof in prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.). 
Here, the composition of Jacob and Venkatesh as combined supra comprises the same ingredients as the composition of claim 14, and Jacob further discloses compressing a mixture of said ingredient to form a tablet as recited by claim 14 (paragraph 114).  The weighing, mixing, and compressing steps recited by base claim 7 will result in a tablet having substantially the same structural configuration as the Jacob tablet, which therefore reads on the product of claim 14.  
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) in view of Venkatesh et al. (US Pat. Pub. 2012/0282335) as applied to claims 1-2, 4, 14, and 32 above, and further in view of Lederman et al. (US pat. Pub. 2014/0171515).
The teachings of Jacob and Venkatesh are relied upon as discussed above.  Jacob further discloses that the composition may comprise pH buffering agents (paragraph 112), and further may comprise microcrystalline cellulose as a diluent (“filler”)(paragraph 106), magnesium stearate as a lubricant (paragraph 96), hydroxypropylcellulose as a binder (paragraph 107), and sodium lauryl sulfate (a synonym of “sodium dodecyl sulfate” of claim 3) as a permeation enhancer (paragraph 116).   
Jacob does not further expressly disclose the amounts of the atropine sulfate, microcrystalline cellulose, HPC, magnesium stearate, or sodium dodecyl sulfate recited by claims 5-6.  Nor does Jacob expressly disclose the use of sodium bicarbonate as an alkalizer as recited by claims 3 and 5-6.  
Lederman discloses compositions for transmucosal absorption such as sublingual or buccal absorption (Abstract, paragraph 8), wherein the composition may comprise a basifying agent (an “alkalizer”) such as sodium bicarbonate or calcium carbonate (paragraphs 20-22).
As to claims 3 and 5-6, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the composition of Jacob and Venkatesh as combined supra to incorporate sodium bicarbonate as an alkalizer to adjust the pH as desired, or alternatively to serve as a filler in the composition, since Lederman teaches that pharmaceutical compositions for buccal or sublingual administration may incorporate either sodium bicarbonate or calcium 
As to claims 3 and 5-6, it further would have been prima facie obvious to optimize the amounts of the fillers, lubricants, permeation enhancer, alkalizer, and binder/disintegrant of the composition to be within the ranges recited by claims 5-6, since said amounts are result effective variables that will affect the ability of these ingredients to carrying out the foregoing functions in the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that Jacob does not teach or suggest a composition as claimed configured to fully disintegrate in less than one minute in the mouth as recited by amended claims 1 and 14, and that the cited secondary reference do not remedy this deficiency.
In response, the rejection relies on Venkatesh, which expressly teaches the formulation of orally disintegrating tablets via use of a supedisintegrant, to propose modifying the Jacob composition to be in the form of an orally disintegrating tablet.  While Jacob does teach embodiments intended for selective release within certain 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 /Patricia Duffy/Primary Examiner, Art Unit 1645